282 S.W.3d 882 (2009)
John HOWARD, Respondent,
v.
Mary ELLIOTT, Appellant.
No. ED 91122.
Missouri Court of Appeals, Eastern District, Division Five.
April 14, 2009.
Rehearing Denied May 18, 2009.
W. Morris Taylor, Scott Bailey, Co-Counsel, Clayton, MO, for appellant.
James Leightner, Clayton, MO, for respondent.
Before NANNETTE A BAKER, C.J., KATHIANNE KNAUP CRANE, J., and MARY K. HOFF, J.

ORDER
PER CURIAM.
The appellant, Mary Elliot, appeals from a St. Louis City Circuit Court judgment awarding John Howard, the respondent, $69,000 in damages for his breach of contract and unjust enrichment claims related to the purchase and rehabilitation of 1808 *883 and 1806 Kennett Place. On appeal, the appellant argues that the trial court erred in allowing the respondent to amend his pleadings and in denying the appellant's motion to reopen her case.
We have reviewed the briefs of the parties and the record on appeal and find the claims of error to be without merit. No jurisprudential purpose would be served by a written opinion reciting the detailed facts and restating the principles of law. The parties have been furnished with a memorandum opinion for their information only, which sets forth the facts and reasons for this order.
We affirm the judgment pursuant to Rule 84.16(b).